Chase, Ch. J.
delivered the opinion of the court. In this case it appears that a considerable part of the purchase money was paid, and possession given of the land, prior to the obtention of the judgments by Hampson against Wade.
A contract for land, bona fide made for a valuable consideration, vests the equitable interest in the vendee from the time of the execution of the contract, although the money is not paid at that time. When the money is paid according to the terms of the contract, the vendee is entitled to a conveyance, and to a decree in chancery for a specific execution of the contract, if such conveyance is refused.
A judgment obtained by a third person against the vendor, mesne the making the contract and the payment of the money, cannot defeat or impair the equitable interest thus acquired, nor is it a lien on the land to affect the right of such cestui que trust.
A judgment is a lien on the land of the debtor, and attaches on it as a fund for its payment; but the legal estaté in the land is not vested in the judgment creditor, although lie can convert it into money, to satisfy his debt, by pursuing the proper means.
DECREE AFFIRMED,